 1
 2
 3                                        NOTE: CHANGES MADE BY THE COURT
 4
 5                                                                                              JS-6
 6
 7
 8                               UNITED STATES DISTRICT COURT
                                CENTRAL DISTRICT OF CALIFORNIA
 9
10   CHRIS LANGER,                                     ) Case No.: 2:18-CV-10396-JFW-JDE
                                                       )
11              Plaintiff,                             ) ORDER OF DISMISSAL
                                                       )
        v.                                             )
12
     ARTHUR K. WACHTEL, in individual and              )
13   representative capacity as trustee of The         )
     Arthur K.Wachtel Trust dated October 24,          )
14   2018; and Does 1-10,                              )
                                                       )
15              Defendants.                            )
                                                       )
16
17                                                ORDER

18           In the Notice of Settlement filed on February 28, 2019, Dkt. No. [10], the parties

19   represent that they have settled this action. As a result, the Court dismisses this action without

20   prejudice subject to either party reopening the action on or before April 29, 2019. The Court

21
     will retain jurisdiction for the sole purpose of enforcing the settlement until April 29, 2019.
     Thereafter, absent further order of the Court, the dismissal of this action will be with
22
     prejudice. All dates in this action, including the trial date are vacated.
23
24           IT IS SO ORDERED.

25
26   Dated: March 1, 2019                _____________________________________
                                         HONORABLE JOHN F. WALTER
27                                       United States District Judge
28



     Notice of Settlement                -1-                  2:18-CV-10396-JFW-JDE
